Title: From Thomas Jefferson to David Ramsay, 8 August 1787
From: Jefferson, Thomas
To: Ramsay, David



Dear Sir
Paris Aug. 8. 1787.

I have duly received your favor accompanying that of Mr. Van bram Houckgeete on the subject of a cask of snuff sent by him to Bordeaux. The importation of that article is prohibited by the laws of France on pain of fine and forfeiture of the article to the Farmers general. His snuff was seized and condemned on due process of law. He sais he was ignorant of the law, and I believe it: his captain having reported the article on his entry is a proof. But ignorance of the law is a plea in no country and in no case. The snuff is become the property of the Farmers general, who will not cede it, nor can the king take it from them to give back to the shipper. Were he to do any thing, it must be to repay it’s value to the shipper. But you are too good a reasoner not to see that I could not ask this of the king at any time, much less at this when from the distresses of their finances they are obliged to discontinue  the pensions and bounties to their own best citizens. I must take the liberty of asking you to communicate this answer to Mr. Houckgeest. I wish with all my heart his case had admitted my serving him: it would have yet been an additional gratification to me as you interest yourself for him. But you will be sensible it did not admit of it. I beg you to be assured of my dispositions to do whatever you would wish, and of the sentiments of sincere esteem with which I have the honor to be Sir your most obedient & most humble servant,

Th: Jefferson

